UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-2441



DEBORAH L. ROBINSON; EDWARD G. ROBINSON,

                                            Plaintiffs - Appellants,

          versus


GENESIS HEALTH VENTURES, INCORPORATED, d/b/a
Manor Care, Incorporated,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Alexander Harvey II, Senior District Judge.
(CA-02-875-H)


Submitted:   July 14, 2003                 Decided:   August 28, 2003


Before LUTTIG, WILLIAMS, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


C. William Michaels, Baltimore, Maryland, for Appellants.     J.
Michael McGuire, SHAWE & ROSENTHAL, L.L.P., Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Deborah L. Robinson and Edward G. Robinson appeal from the

district court’s order granting summary judgment in favor of

Genesis Health Ventures, Inc., in their action alleging that

Genesis Health Ventures terminated Deborah Robinson’s employment in

violation of the public policy of Maryland.    We have reviewed the

parties’ briefs, the joint appendix, and the district court’s

opinion and find no reversible error. Accordingly, we deny Genesis

Health Venture’s motion for sanctions and affirm on the reasoning

of the district court.   Robinson v. Genesis Health Ventures, Inc.,

No. CA-02-875-H (D. Md. Nov. 15, 2002).       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           AFFIRMED




                                 2